Case 1:18-cv-02921-JMF Document 510-1 Filed 11/07/18 Page 1 of 2




                 Exhibit 1
        Case 1:18-cv-02921-JMF Document 510-1 Filed 11/07/18 Page 2 of 2



                          Summary: David Langdon (October 26, 2018)
       David Langdon has been an employee of the Department of Commerce (“DOC”) since
2011, and currently serves as an employee in the Office of Policy and Strategic Planning at the
Department of Commerce. Tr. 31-32. In mid-March 2017, Earl Comstock, Mr. Langdon’s direct
supervisor, informed Mr. Langdon that he and Secretary Ross were interested in understanding
the process by which Congress is notified of new subjects to be added to the Census or the
American Community Survey. Tr. 95-98. Mr. Langdon first learned of Secretary Ross’s interest
in adding the citizenship question during the summer of 2017. Tr. 106. In the summer of 2017,
Commerce leadership asked him to research whether undocumented immigrants were included
in census totals for the apportionment count. Tr. 112, 144-147, 148 – 149, 157-158, Ex. 6, 167-
168, 172-177, 182-184, 185-186, Ex. 6.
         Despite being the most senior career staffer at the Commerce Department for issues of
policy and strategy for the Census, Mr. Langdon did not have input on the citizenship question
until at least December 2017, when he reviewed the Census Bureau’s technical analyses of the
citizenship question. Tr. 294-295. In addition, he is not aware of any external analyses solicited
for evaluating the impact of the citizenship question, beyond what the Census Bureau prepared.
Tr. 282 – 283.
         The urgency and timeframe of adding the citizenship question did not accommodate any
sort of testing of the question or otherwise, a departure from previous practice. Tr. 243.
       Until consideration of this decennial census, Mr. Langdon had also never heard of the
Department of Justice’s interest in block-level citizenship data for purposes of Voting Rights Act
enforcement. Tr. 248-249. The manner in which he found out about this interest – or data need –
deviated from the process by which agencies communicate their data needs; which includes a
dialogue between agencies at different levels and then a quick turn around on meeting those
needs. Tr. 248-249. Discussions about adding the citizenship question were not part of regular
census briefings, but occurred at “the senior level.” Tr. 293.
